NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the RCE and reply filed 8/26/2021, in response to the final office action of 2/26/2021.
Claims 1, 4, 7, 9-13, 18, 27, 28, 30, and 33-36 are pending.  Claim 36 is newly added.  Claims 27, 28, and 30 are canceled in the examiner’s amendment set forth herein.
Claims 1, 4, 7, 9-13, 18, and 33-36 are being allowed on the merits in this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
Claim Objections-withdrawn 
The objection of claims 1 and 33 is withdrawn in view the amendment filed 8/26/2021.
Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 4, 11, 12, 18, and 33-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 8/26/2021.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 9-12, 18, 34 and 35 under 35 U.S.C. 103 as being unpatentable over Margulies et al. (U.S. 2010/0055138- previously cited), and further in view of Hon et al. (U.S. 2004/0037910- previously cited), is withdrawn in view of the amendment filed 8/26/2021.
The rejection of claims 1, 7, 9-12, 18, 34 and 35 under 35 U.S.C. 103 as being unpatentable over Margulies et al. (U.S. 2010/0055138- previously cited) and Hon et al. (U.S. 2004/0037910- previously cited) as applied to claims 1, 9-12, 18, 34 and 35 above, and further in view of Namjoshi et al. (Journal of pharmaceutical sciences 97: 2524-2542 (2008)), is withdrawn in view of the amendment filed 8/26/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chainey Singleton on 9/1/2021.


The following amendment for claims 1, 4, and 36 is to correct line spacing within the claims.  Claims 27, 28, and 30 are canceled herein.

Please strikethrough claim 1 and replace with:

1. A topical composition for application to a keratinous tissue comprising: 
a cosmetically or pharmaceutically acceptable carrier; 
a concentration of from about 0.001 weight % to about 5 weight % individually of potassium, zinc, calcium, and rubidium; or 
an individual concentration of from about 0.001 weight % to about 5 weight % individually of potassium, zinc and rubidium
disposed in the cosmetically or pharmaceutically acceptable carrier; and 
one or more peptides disposed in the cosmetically or pharmaceutically acceptable carrier, wherein the one or more peptides comprise a dipeptide, a tetrapeptide, a hexapeptide, a tripeptide, a pentapeptide, a heptapeptide, an octapeptide, an enneapeptide or a decapeptide.  

Please strikethrough claim 4 and replace with:

4. The composition of claim 1, comprising potassium, zinc, calcium, and rubidium in an individual concentration of

from about 0.1 weight % to about 2 weight % individual for potassium, zinc, calcium, and rubidium based on the total weight of the composition, or 
about 1 weight %, individual for potassium, zinc, calcium, and rubidium based on the total weight of the composition.  

Please strikethrough claim 36 and replace with:

36. The composition of claim 1, wherein the one or more peptides comprise a dipeptide-2, a tetrapeptide-3, or a acetyl hexapeptide-3.

Please cancel claims 27, 28, and 30.

Claims 7, 9-13, 18, and 33-35 are allowed as set forth in the amendment filed 8/26/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a topical composition for application to a keratitis tissue comprising a carrier, the recited elements in the claimed percentage range, and one or more of the recited peptides is free the prior art.

Margulies et al. teach topical compositions for the treatment and prevention of skin conditions and/or diseases (abstract). The compositions are useful as antioxidants, anti-aging agents, anti-wrinkle agents, anti-peroxidation agents, antimicrobial agents, anti-inflammatory agents, pain-relieving agents, wound recovery agents, sun-screens, sunblocks, and integument and skin-supporting agents when applied to the skin/integument, or administered generally to an animal or human body.  Id. Skin conditions to be treated include acne, premature aging, ultraviolet radiation damage, rosacea, psoriasis, or other dermatitis condition (para. [0033]). Paras. [0119]-[0121] teach pharmaceutically active carriers.   Para. [0147] teaches a composition (reads on gel or emulsion) comprising water (reads on cosmetically or pharmaceutically active carrier), glycerin (reads on emollient), titanium dioxide (reads on inorganic sunscreen), palmitoyl oligopeptide (reads on peptide), calcium carbonate, zinc oxide, and potassium sorbate.  The composition may further comprise a peptide selected from the group consisting of palmitoyl pentapeptide, ubiquitin, oligopeptide, neuropeptide Y, pentapeptide, hexapeptide, acetyl hexapeptide-3, palmitoyl pentapeptide 3, epidermal growth factor (EGF), copper and copper containing peptides, thrombin, or fibroblast growth factor (FGF) (paras. [0024], [0089]).
Margulies et al. do not teach inclusion of rubidium in the topical compositions, much less the recited element ranges in the claimed topical compositions.
Accordingly, the instant claims are free the prior art.


Conclusion
Claims 1, 4, 7, 9-13, 18, and 33-36 are allowed.  Claims 1, 4, and 36 are allowed as set forth in the above Examiner’s amendment.  Claims 7, 9-13, 18, and 33-35 are allowed as set forth in the amendment filed 8/26/2021.
Claims 27, 28, and 30 are canceled herein.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JULIE HA/           Primary Examiner, Art Unit 1654